t c summary opinion united_states tax_court david h pushman petitioner v commissioner of internal revenue respondent docket no 491-09s filed date david h pushman pro_se anna a long for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies and additions to tax with respect to petitioner’s federal_income_tax for and after concessions the issues for decision are whether petitioner is liable for additions to tax under sec_6651 for failure to timely file federal_income_tax returns for and whether petitioner is liable for additions to tax under sec_6651 for failure to timely 1on date respondent issued notices of deficiency to petitioner for taxable years and determining deficiencies and additions to tax as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure -0- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the parties agree that there are deficiencies in petitioner’s federal_income_tax as follows year deficiency dollar_figure big_number big_number the dollar_figure amount was calculated without regard to payments the parties also agree that petitioner has an overpayment for of dollar_figure the parties also agree that respective additions to tax based on the deficiencies are likewise reduced however petitioner still disputes the application of the additions except petitioner concedes the addition_to_tax under sec_6654 for pay tax for and and whether petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated_tax for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california during the years in issue petitioner was a full-time limousine driver in boston massachusetts petitioner received nonemployee compensation_for his limousine driving services in date petitioner began experiencing chest pains petitioner was hospitalized on date and underwent heart surgery petitioner was discharged on date but did not return to work until the second week of date petitioner worked full time from the second week of date through date petitioner described as the best financial year he had had in years and years in date petitioner accepted an offer to operate one of his son’s businesses petitioner moved to california to accept the position petitioner received wage income as an employee from his son’s business throughout the remainder of while he was in california petitioner’s records regarding his limousine services remained in massachusetts at the home of a friend of petitioner in approximately date petitioner’s friend discarded the records petitioner filed forms application_for automatic_extension of time to file u s individual_income_tax_return application_for automatic_extension for and but failed to file a return for either taxable_year petitioner did not file an application_for automatic_extension for and also did not file a return for that year on date the internal_revenue_service irs prepared a substitute for return for each year under sec_6020 on date the irs issued a notice_of_deficiency for each year in issue petitioner timely filed a petition to dispute the notices of deficiency after the filing of the petition petitioner reconstructed some of his records and provided same to the irs at trial the parties stipulated reduced deficiencies the agreed deficiencies reflect that petitioner was able to substantiate various deductions which are not at issue as a result of the agreement we need consider only the additions to tax discussion i sec_6651 additions to tax a failure to timely file addition_to_tax and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed including extensions unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 by establishing as petitioner acknowledges that petitioner did not file his and federal_income_tax returns by their due dates of date date and date respectively therefore petitioner bears the burden of proving that his failure_to_file a return was due to reasonable_cause and not due to willful neglect see 116_tc_438 ruggeri v commissioner tcmemo_2008_300 b failure to timely pay addition_to_tax and sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before 2if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 by establishing as petitioner acknowledges that petitioner did not pay the taxes due for and by their due dates of date date and date respectively therefore petitioner bears the burden of proving that his failure to timely pay tax was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite ruggeri v commissioner supra c exceptions to sec_6651 additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure to timely file the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for failure to timely pay the amount shown as tax on a return the taxpayer must show that he exercised ordinary business care and prudence in providing for 3the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 payment of his tax_liability and nevertheless was either unable to timely pay the tax or would suffer undue_hardship if he paid the tax on the due_date sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioner contends that his heart condition attention deficit disorder and decreased earnings constituted reasonable_cause for his failure to timely file returns and pay taxes petitioner provided medical records reflecting his hospital stay from september to petitioner stipulated that he worked full time before his hospital stay and resumed work in the second week of date we conclude that petitioner had sufficient opportunity to access his records and file his return for each year the court has consistently held that if a taxpayer is able to continue his business affairs despite an incapacity then the incapacity does not establish reasonable_cause ruggeri v commissioner supra and cases cited therein hazel v commissioner tcmemo_2008_134 jordan v commissioner t c 4while petitioner may have been diagnosed with attention deficit disorder he indicated that the disorder did not hinder his recordkeeping or his employment activities memo and cases cited therein similarly the court has also held that a taxpayer’s inability to meet his tax obligations when he can conduct normal business activities does not establish reasonable_cause jordan v commissioner supra wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir tabbi v commissioner tcmemo_1995_463 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 petitioner admitted that he did not file tax returns for and because he knew he could not pay the taxes due although petitioner described as his best year he did not pay any income_tax due for or petitioner had income_tax withheld from his wages in california but also had income_tax due in and failed to pay the remaining tax due we conclude petitioner has not shown his failure_to_file returns or pay taxes was due to reasonable_cause additionally petitioner has shown willful neglect in failing to timely file tax returns and failing to timely pay the tax due for each year ii sec_6654 addition_to_tax a failure to pay estimated_tax addition_to_tax and sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment5 for the period of the underpayment the addition_to_tax is also calculated with reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or percent of the taxpayer’s tax for the year if no return is filed or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner supra pincite if the taxpayer did not file a return for the preceding year then clause does not apply sec_6654 a taxpayer has an obligation to pay a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 6the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 estimated income_tax for a particular year only if he had a required_annual_payment for that year wheeler v commissioner supra pincite respondent determined additions to tax under sec_6654 for both and at trial petitioner conceded that he is liable for the estimated_tax addition_to_tax for respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied by proof at trial that petitioner has a federal_income_tax liability for and that petitioner made no estimated payments for that year thus the addition_to_tax applies under sec_6654 unless petitioner establishes that an exception applies b exceptions to the sec_6654 addition_to_tax generally no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled in either the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not willful neglect sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of the addition_to_tax would be against equity or good conscience sec_6654 petitioner has not established a disability within the meaning of sec_6654 see thomas v commissioner tcmemo_2005_258 no disability when taxpayer is employed and running his own business despite both mental and physical afflictions he also has not established any casualty disaster or other unusual circumstances by reason of which the imposition of the sec_6654 addition_to_tax would be against equity or good conscience consequently respondent’s determination is sustained we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule 7as indicated the parties have stipulated the deficiencies for and the court leaves it to the parties to compute the additions to tax based on these stipulated deficiencies
